Title: From Walter Hellen to John Quincy Adams, 11 June 1810
From: Hellen, Walter
To: Adams, John Quincy


                        
                            Dr Sir
                            Washington 11 June 1810
                        
                        I had the Honor to write you on the 22 March whereof the proceeding is a Copy. By the late arrivals we have reason to believe, that the Emperor of France means to shut all the European Ports against our vessels—it appears that most of those that are there, together their Cargoes are sequestered & many condemnations actually taken place; I am therefore afraid that not only the Property which I have in the Presage—may share the same fate but that two other adventures which I have made to Tonningen may be placed in the same predicament, should this unfortunately be the case I have to beg the favor of you my dear Sir, should it fall in your way to use your Kind influence to get my Property restored. The first shipment I made to Tonningen was by the Ship Charles Capt, Larrote of sixty Hhds. Tobo. marked WH N. Va. 60. which Vessel sailed in Decr. last & arrived at some little Port near Tonningen & remain’d some time to Keep clear of the Ice—The other shipment was by the ship John Andrew Capt Bayne for the same place, seventy Hhds Tobo. WH No: Va. 70. This vessel sail’d about the same time that the Presage did the particulars of whose Cargo you have already been made acquainted with. As the property shiped in each of these Vessels in my name is my own, & there being no deception in the vessels or any part of there Cargoes I trust should there be any difficulty, your Kind interferance may be the means of its being immediately restored.I have been these Ten or twelve days Past confined to my Room with a severe pain in my Breast & Side & am at this moment unable to write. Believe me my dear Sir / Yours most sincerelyWalter Hellen
                        